     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.160 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10
11    INDIAN HILLS HOLDINGS, LLC, a               )    Case No.: 3:20-cv-00461-BEN-AHG
      California limited liability company,       )
12                                                )    ORDER GRANTING MOTION TO
                         Plaintiff,
13                                                )    SERVE THE SUMMONS AND
      v.                                          )    COMPLAINT AS TO
14                                                )    CONSTRUCTION & DESIGN
      CHRISTOPHER FRYE, an individual;
15                                                )    PROFESSIONALS, CORP. ON THE
      CONSTRUCTION & DESIGN
                                                  )    SECRETARY OF STATE
16    PROFESSIONALS, CORP., an Arizona
                                                  )
      domestic for profit (business) corporation;
17                                                )    [ECF No. 7]
      and DOES 1-10,
                                                  )
18                       Defendant.               )
19   I.    INTRODUCTION
20         Plaintiff INDIAN HILLS HOLDINGS, LLC, a California limited liability company
21   (“Plaintiff”) alleges that Defendant CHRISTOPHER FRYE, an individual (“Mr. Frye”),
22   and CONSTRUCTION & DESIGN PROFESSIONALS CORP., an Arizona corporation
23   (“CDP”) (collectively, “Defendants”) took Plaintiff’s money in exchange for promising to
24   provide Plaintiff with goods. See generally Complaint, ECF No. 1 (“Compl.”). However,
25   even though Plaintiff sent Defendants the money, Plaintiff never received the goods, and
26   Defendants have not refunded Plaintiff’s money. Id.
27         Before the Court is Plaintiff’s Motion for an Order Authorizing Service of the
28   Summons and Complaint on Defendant CDP by service upon the Secretary of State (the
                                                 -1-
                                                                          3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.161 Page 2 of 17



 1   “Motion”). ECF No. 7.
 2         The Motion was submitted on the papers without oral argument pursuant to Civil
 3   Local Rule 7.1(d)(1) and Rule 78(b) of the Federal Rules of Civil Procedure. After
 4   considering the papers submitted, supporting documentation, and applicable law, the Court
 5   GRANTS Plaintiff’s Motion.
 6   II.   BACKGROUND
 7         A.     Statement of Facts
 8         Plaintiff alleges that in November 2019, it entered into contracts to purchase
 9   Cultivation “Adult” Extreme Cubes for $182,000.00. Compl. at 3:12-4:9. Plaintiff alleges
10   it “provided the $182,000.00 to Defendants as full payment in accordance with the terms
11   of the Agreement for the purchase of the Items.” Id. at 1:11-13. However, Plaintiff alleges
12   that it never received the goods, and “Defendants have failed to refund or reimburse
13   Plaintiff for the full amount of the Agreement tendered by Plaintiff.” Id. at 6:24-25.
14         Plaintiff also alleges that (1) Defendant Christopher Frye “is an individual and
15   citizen of the [S]tate of Arizona,” (2) Defendant CDP is a domestic for-profit corporation,
16   with its principal place of business at 3271 North Axtell Road, Florence, Arizona 85132,
17   and (3) and Mr. Frye is the agent for service of process for CDP registered with the Arizona
18   Secretary of State with an address of 3271 North Axtell Road, Florence, Arizona 85132
19   (the “Registered Agent Address”). Compl., ECF No. 1:20-26.
20         B.     Procedural History
21         On March 11, 2020, Plaintiff filed a complaint against Defendants alleging claims
22   for relief for (1) breach of written contract; (2) fraud; and (3) unjust enrichment. Compl.
23   That same day, the Clerk of the Court issued the summons in this case. ECF No. 2.
24         On May 3, 2020, Plaintiff filed a Proof of Service, pursuant to which Rose Drogitis
25   declared that on March 30, 2020 at 3:50 p.m., by delivering a “copy thereof” to Mr. Frye
26   at the Registered Agent Address, she served (1) CDP and (2) Christopher Frye as an
27   individual via certified mail with return receipt requested. ECF No. 3, 4. In other words,
28   Plaintiff attempted to serve both Defendants by certified mail, and by mailing only one,
                                                 -2-
                                                                             3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.162 Page 3 of 17



 1   rather than two, copies of the complaint.
 2          On May 30, 2020, Plaintiff filed a Motion for Service by Publication, accompanied
 3   by the Declaration of Dan Heilbrun in support thereof, seeking to serve both the individual
 4   and corporate defendants by publication. ECF No. 5. On November 18, 2020, this Court
 5   denied that Motion without prejudice because, inter alia, (1) Plaintiff’s attempts to serve
 6   Defendants by mail did not effectuate service of process, (2) Plaintiff had failed to show
 7   reasonable diligence in attempting to serve the individual Defendant, Mr. Frye, and (3)
 8   service on a foreign corporation may not be accomplished by publication. See Indian Hills
 9   Holdings, LLC v. Frye, 337 F.R.D. 293, 299 (S.D. Cal. 2020). The Court gave Plaintiff a
10   final ninety (90) day extension to serve Defendants.
11          On February 17, 2021, Plaintiff filed the instant Motion for an Order to Serve
12   Defendant CDP by Service Upon the Secretary of State. Motion, ECF No. 7 (“Mot.”).
13   III.   LEGAL STANDARD
14          A plaintiff may effectuate service of process of the summons and complaint in any
15   judicial district of the United States pursuant to either (1) the law of the state in which the
16   district court is located or (2) the methods approved by Rule 4 of the Federal Rules of Civil
17   Procedure (“Rule 4”). FED. R. CIV. P. 4(e). Under Rule 4, service may be made by
18   delivering a copy of the summons and complaint to (a) the individual personally, (b) the
19   person’s dwelling “or usual place of abode[, leaving them] with someone of suitable age
20   and discretion who resides there,” or (c) “an agent authorized by appointment or by law to
21   receive service of process.” Id.
22          Where service is made under Rule 4(e), courts “are governed by the decisions of
23   the Supreme Court of California as to the scope and meaning of the California statute.”
24   Mech. Contractors Ass’n of Am., Inc. v. Mech. Contractors Ass’n of N. Cal., Inc., 342
25   F.2d 393, 398-400 (9th Cir. 1965) (upholding service under California law upon
26   California’s Secretary of State on a New York corporation that had not been qualified to
27   business in California but had, nonetheless, been doing business there). California law
28   allows courts to look to both California law governing service of process as well as the
                                                   -3-
                                                                               3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.163 Page 4 of 17



 1   law of the place where the defendant is located. CAL. CIV. PROC. CODE § 413.10(b).
 2         California law provides for various means of service, including but not limited to (1)
 3   personal delivery, CAL. CIV. PROC. CODE § 415.10; (2) leaving the summons and complaint
 4   with a person found at the office, dwelling, or house, id. at § 415.20; (3) service by Notice
 5   and Acknowledgement of Receipt, id. at § 415.30; (4) service by mail on persons outside
 6   the state, provided the return receipt is returned, id. at § 415.40; and (5) service by
 7   publication, id. at § 415.50. Section 416.10 of the Code of Civil Procedure (“Section
 8   416.10”) lists “Corporations Generally” as a “person upon whom summons may be
 9   served.” That section provides that “[a] summons may be served on a corporation by
10   delivering a copy of the summons and the complaint” to either (1) a designated agent, (2)
11   an officer, manger, or other “person authorized by the corporation to receive service of
12   process,” (3) a cashier or assistant cashier if the corporation is a bank, or (4) the Secretary
13   of State if authorized by, inter alia, Corporations Code section 2111 (“Section 2111”).
14   CAL. CIV. PROC. CODE § 416.10; see also ARIZ. R. CIV. P. 4.1(d) (providing that under the
15   Arizona Rules of Civil Procedure, an individual may be served by delivering a copy of the
16   summons and complaint to the (1) individual personally, (2) individual’s dwelling or abode
17   with someone of suitable age who resides there, or (3) agent authorized by appointment or
18   law to receive service of process for the individual). Section 2111, which governs service
19   on foreign corporations,1 in turn, provides that service on the California Secretary of State
20   may be made where none of the officers or agents of the corporation may be found after a
21   reasonably diligent search or “if no agent has been designated.” CAL. CORP. CODE § 2111.
22   IV.   DISCUSSION
23         Plaintiff argues that even though Mr. Frye, CDP’s “designated agent for service of
24   process (and sole shareholder), and its counsel have actual knowledge of the instant
25   lawsuit, they have successfully evaded service of process to date namely by (1) failing to
26
27
     1
           The Corporations Code defines a “foreign corporation” as “any corporation other
     than a domestic corporation.” CAL. CORP. CODE § 171. As such, Defendant CDP, as an
28   Arizona corporation, qualifies as a foreign corporation.
                                                   -4-
                                                                               3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.164 Page 5 of 17



 1   provide a valid address for the designated agent for service of process to either the
 2   California Secretary of State or their home state’s Secretary of State, (2) refusing to pick
 3   up mail sent to them at their alleged business address, and (3) otherwise providing vacant
 4   lots as addresses associated with their business.” Mot. at 2:5-12.
 5         “Section 416.10 [of California’s Code of Civil Procedure] governs service of process
 6   upon corporations generally.” Gibble v. Car–Lene Research, Inc., 67 Cal. App. 4th 295,
 7   303 (1998); see also Rose v. Seamless Fin. Corp. Inc., No. 11-cv-00240-AJB-KSC, 2013
 8   WL 1285515, at *6 (S.D. Cal. Mar. 26, 2013) (citing Gibble). California’s Code of Civil
 9   Procedure (the “CCP”) along with its Corporations Code jointly vest the courts with the
10   authority to issue an order that service may be made upon the Secretary of State. CAL.
11   CODE CIV. PROC. § 416.10. Courts may order service on the Secretary of State where (1)
12   a plaintiff proves he or she is unable to personally serve a corporate defendant because the
13   designated agent for service of process cannot with reasonable diligence be found at the
14   address designated for personally delivering the process and (2) it is shown by affidavit or
15   declaration that process cannot be served with reasonable diligence in any other way. CAL.
16   CODE CIV. PROC. § 416.10; CAL. CORP. CODE §§ 1702 and 2111. Further, when a plaintiff
17   presents a district court with evidence of a defendant intentionally evading service of
18   process, the Ninth Circuit has affirmed a district court’s ability to exercise “its discretionary
19   powers to craft alternate means of service” in order “to ensure the smooth functioning of
20   our courts of law.” Rio Properties, Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1016 (9th Cir.
21   2002); see also id. at 1017 (affirming service on the defendant’s attorney where (1) the
22   defendant’s attorney “had been specifically consulted by [defendant] regarding this
23   lawsuit,” (2) “knew of [the defendant]’s legal positions,” and (3) “was in contact with [the
24   defendant] in Costa Rica”); Guifu Li v. A Perfect Day Franchise, Inc, 281 F.R.D. 373, 388
25   (N.D. Cal. 2012).
26         As outlined below, Plaintiff’s Motion is GRANTED. Even though Plaintiff still
27
28
                                                    -5-
                                                                                 3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.165 Page 6 of 17



 1   failed to request a hearing date for its Motion,2 as required by the Local Rules and noted in
 2   the Court’s previous order, Plaintiff has shown an inability to serve CDP at its Registered
 3   Agent Address. Plaintiff has also shown an inability to serve CDP in any other way.
 4   Further, failure to obtain a certificate of qualification 3 to do business in California or update
 5   the listing for an agent for service of process qualifies as a scenario warranting service on
 6   the California Secretary of State. As such, because Defendant CDP failed to designate an
 7   agent for service of process in California, service on the Secretary of State is appropriate.
 8   See Mot. at 3:7-11.
 9          A.     The Registered Agent Cannot with Reasonable Diligence be Personally
                   Served at the Designated Address
10
            The primary and preferred method for service of process on a corporation is by
11
     delivering a copy of the summons and complaint to the person designated as the agent for
12
     service of process. CAL. CIV. PROC. CODE. § 416.10. In this case, Plaintiff made at least
13
14
     2
            Local Rule 7.1 requires that a hearing date must be requested from the clerk of the
15
     judge to whom a case is designed “for any matters on which a ruling is required.” S.D.
16   Cal. Civ. R. 7.1(b); see also id. at subdivision (f) (requiring a motion to include the “hearing
17   date and time”). Here, Plaintiff never requested a hearing date, and as such, the Motion
     should have been rejected. S.D. Cal. Civ. R. 7.1(e)(7) (providing that “[t]he clerk’s office
18   is directed not to file untimely motions and responses . . . without the consent of the judicial
19   officer assigned to the case”). However, the Court exercises its discretion to accept the
     Motion but cautions Plaintiff that it must comply with the Local Rules going forward. Any
20   further failure to comply with the Local Rules may result in sanctions the Court deems
21   appropriate.
     3
            Any foreign corporation wishing to transact business within the State of California
22   must first obtain a certificate of qualification from the Secretary of State. CAL. CIV. PROC.
23   CODE. § 2105(a). In order to obtain that certificate, the foreign corporation must file a
     form, signed by a corporate officer stating, inter alia, (1) “[t]he name of an agent upon
24   whom process directed to the corporation may be served within this state” and (2) “[i]ts
25   irrevocable consent to service of process directed to it upon the agent designated and to
     service of process on the Secretary of State if the agent designated or the agent’s successor
26   is no longer authorized to act or cannot be found at the address given.” CAL. CIV. PROC.
27   CODE. § 2105(a). “The purpose of the certificate of qualification is to facilitate service of
     process and to protect against state tax evasion.” The Capital Gold Grp., Inc. v. Nortier,
28   176 Cal. App. 4th 1119, 1132 (2009).
                                                    -6-
                                                                                  3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.166 Page 7 of 17



 1   nine attempts to personally serve CDP at the Registered Agent Address.
 2         First, Advanced Attorney Services, Inc. attempted to serve Mr. Frye five times at the
 3   Registered Agent Address on March 17, 2020 at 11:52 a.m.; March 18, 2020 at 7:59 a.m.;
 4   March 19, 2020 at 7:05 p.m.; March 20, 2020; and March 23, 2020. Exhibit C to
 5   Declaration of Daniel P. Heilbrun, Esq. (“Heilbrun Decl.”), ECF No. 7-4 at 12. Each
 6   attempt noted that no one answered the door, there were no vehicles parked in the driveway,
 7   and on one of the attempts, there was a package at the property addressed to a Cora
 8   Musgrave. Id.
 9         Second, Robert Harenberg, Jr. attested through a Declaration of Due Diligence that
10   he made three additional separate attempts to serve CDP at the Registered Agent Address
11   on June 1, 2, and 5, 2020. Exhibit D to Heilbrun Decl., ECF No. 7-4 at 14. This declaration
12   states that the address is a residence, but the gates are locked and secured, and it is vacant
13   inside. Id.
14         Finally, Gary Buckner attested he made an additional attempt to serve Mr. Frye and
15   CDP on December 15, 2020, which included a stakeout, at the Registered Agent Address.
16   Exhibit E to Heilbrun Decl., ECF No. 7-4 at 15-16; Heilbrun Decl., ECF No. 7-1 at 2, ¶ 8.
17   This declaration states that the address is for a vacant mobile home with no furnishings
18   inside or window coverings. Exhibit E to Heilbrun Decl., ECF No. 7-4 at 15-16. Mr.
19   Buckner stated that he spoke with the nearest neighbor, who indicated that no one had lived
20   there for over six months. Id.
21         Based on these attempts, the Court finds that CDP cannot with reasonable diligence
22   be personally served at the address listed with the Arizona Secretary of State for service of
23   process.
24         B.      CDP Cannot be Served With Reasonable Diligence in Any Other Way
25         “It is elementary that substituted service upon a foreign corporation may be made
26   only in the manner and form authorized by statute.” Tri-State Mfg. Co. v. Super. Crt. for
27   Los Angeles Cty., 224 Cal. App. 2d 442, 444 (1964). Unlike with an affidavit in support
28   of service by publication, which must be submitted by the plaintiff rather than his or her
                                                  -7-
                                                                               3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.167 Page 8 of 17



 1   attorney, an affidavit in support of service on the California Secretary of State may be
 2   submitted by the plaintiff’s attorney. Henry R. Jahn & Son, Inc. v. Super. Crt. In & For
 3   San Mateo Cty., 49 Cal. 2d 855, 858 (1958) (noting that “[t]he statute does not provide that
 4   the affidavit [for service on the Secretary of State] cannot be made by the plaintiff’s
 5   attorney”) (interpreting section 6501 of the Corporations Code).          “An indispensable
 6   requisite is an affidavit showing that the corporation sought to be served is subject to
 7   California jurisdiction and that personal service of process cannot be had.” Tri-State, 224
 8   Cal. App. 2d at 444.
 9         In this case, this Court previously took judicial notice of the fact that CDP has no
10   registration with the California Secretary of State and is a foreign corporation. Order, ECF
11   No. 6 at 5:19-21, 8:19-24. The Court also now takes judicial notice of the fact that CDP’s
12   Arizona Secretary of State registration shows that its principal and designated agent for
13   service of process is Mr. Frye, and that its address for service of process is the Registered
14   Agent Address. See Mot. at 4:15-16; see also Exhibit A to Heilbrun Decl., ECF No. 7-4 at
15   2-3; Fed. R. Evid. 201(c)(1) (allowing courts to take judicial notice sua sponte); L’Garde,
16   Inc. v. Raytheon Space and Airborne Sys., 805 F. Supp. 2d 932, 937-38 (C.D. Cal. 2011)
17   (taking judicial notice of records from the California Secretary of State website). The
18   Registered Agent Address is also the address listed on the relevant purchase agreement.
19   Mot. at 4:17-19 (citing Heilbrun Decl. ¶ 2 at Exhibit A). Because CDP is a foreign
20   corporation, in order to authorize substitute service, Plaintiff must show both that (1) CDP
21   is subject to California jurisdiction and (2) personal service cannot be had made in any
22   other way. Tri-State, 224 Cal. App. 2d at 444. The Court finds Plaintiff has made both
23   showings as outlined below.
24                1.     The Court Has Personal Jurisdiction Over Defendants
25         In its previous order, the Court expressed concern over “whether one contract with
26   Plaintiff suffices to establish minimum contacts with the State of California for this Court
27   to exercise personal jurisdiction over Defendants.” Order, ECF No. 6 at 26:3-14. The
28   Court asked Plaintiff to address this issue. Id. at 26:14-20. In response, Plaintiff has shown
                                                  -8-
                                                                               3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.168 Page 9 of 17



 1   that reasonable grounds exist to assert personal jurisdiction over Defendants.
 2         The Due Process Clause of the Fourteenth Amendment limits the power of courts to
 3   enter judgments against non-resident defendants who have not been served with process
 4   within the boundaries of the state in which the court asserting jurisdiction sits. Pennoyer
 5   v. Neff, 95 U.S. 714 (1877), overruled in part by Shaffer v. Heitner, 433 U.S. 186 (1977);
 6   see also U.S. CONST. AMEND. XIV, § 1 (preventing states from depriving “any person of
 7   life, liberty, or property, without due process of law”). In order to subject a non-resident
 8   defendant to personal jurisdiction, he or she must have enough minimum contacts with the
 9   forum state that maintenance of the suit does not offend “traditional notions of fair play
10   and substantial justice.” Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp.
11   & Placement, 326 U.S. 310, 316 (1945). By requiring these individuals to have “fair
12   warning that a particular activity may subject [them] to the jurisdiction of a foreign
13   sovereign,” Shaffer, 433 U.S. at 218 (Stevens, J., concurring in judgment), the Due Process
14   Clause “gives a degree of predictability to the legal system that allows potential defendants
15   to structure their primary conduct with some minimum assurance as to where that conduct
16   will and will not render them liable to suit,” World-Wide Volkswagen Corp. v. Woodson,
17   444 U.S. 286, 297 (1980). In that vein, “[i]t is sufficient for purposes of due process that
18   the suit was based on a contract which had substantial connection with that State.” McGee
19   v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957). “The forum State [also] does not exceed
20   its powers under the Due Process Clause if it asserts personal jurisdiction over a
21   corporation that delivers its products into the stream of commerce with the expectation that
22   they will be purchased by consumers in the forum State” and those products subsequently
23   injure forum consumers. World-Wide, 444 U.S. at 297-98.
24         In order to examine whether personal jurisdiction over a defendant is appropriate,
25   courts first determine whether it is authorized and Constitutional. Sher v. Johnson, 911
26   F.2d 1357, 1361 (9th Cir. 1990). Although 28 U.S.C. § 1332(a)(1) authorizes federal courts
27   to assert “original jurisdiction of all civil actions where the matter in controversy exceeds
28   the sum or value of $75,000 . . . and is between—citizens of different States,” such as this
                                                  -9-
                                                                              3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.169 Page 10 of 17



 1    case, there is no federal statute expressly authorizing jurisdiction over nonresident
 2    defendants who breach a contract with a California business.             If no federal statute
 3    authorizes jurisdiction, the district court applies the law of the state in which it sits. FED.
 4    R. CIV. P. 4(k)(1)(A); Collegesource v. Academic One, 653 F.3d 1066 (9th Cir. 2011).
 5    California’s long-arm statute permits jurisdiction coextensively with the due process
 6    clause, authorizing jurisdiction wherever allowed by the state. CAL. CIV. PROC. CODE §
 7    410.10; Mavrix Photo, Inc. v. Brand Tech., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011).
 8    Thus, courts analyze whether personal jurisdiction over a defendant comports with federal
 9    due process requirements by examining whether a basis exists to assert general jurisdiction
10    or specific jurisdiction. Loomis v. Slendertone Distribution, Inc., 420 F. Supp. 3d 1046,
11    1064 (S.D. Cal. 2019) (Anello, J.).
12          “General jurisdiction—as applied to a corporation—arises when a foreign
13    corporation’s affiliations with the State are so continuous and systematic as to render it
14    essentially at home in the forum State.” Loomis, 420 F. Supp. 3d at 1064-65 (internal
15    quotations omitted). Courts have asserted general jurisdiction over a defendant where the
16    defendant has been served with process while voluntarily within the form, is domiciled
17    within the forum, or consents to the Court’s jurisdiction. J. McIntyre Mach., Ltd. v.
18    Nicastro, 564 U.S. 873, 880-82 (2011) (Kennedy, J., plurality); Pennoyer v. Neff, 95 U.S.
19    714, 722 (1877). However, the Ninth Circuit has held that a corporation is not subject to
20    general jurisdiction in California where, inter alia, it (1) has its principal place of business
21    outside the forum state; (2) has no office, staff, or physical presence in the forum state; (3)
22    was not licensed within the forum state; (4) indirectly made purchases of items imported
23    by California entities; or (4) had a California choice-of-law provision in some of its sales
24    contracts. Loomis, 420 F. Supp. 3d at 1065 (holding that “[g]iven the facts that Defendant
25    is neither incorporated in nor has its principal place of business in California, Plaintiff has
26    not provided the Court with sufficient evidence to meet the exacting standard of being
27    ‘essentially at home’ in California”). Thus, the traditional bases for general jurisdiction
28    (e.g., the place of incorporation or principal place of business for a corporation) appear to
                                                   -10-
                                                                                 3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.170 Page 11 of 17



 1    be outside the forum state, and given CDP was not registered with the California Secretary
 2    of State, general jurisdiction appears to be improper.
 3          “Where general jurisdiction is inappropriate, a court may still exercise specific
 4    jurisdiction if the defendant has sufficient contacts with the forum state in relation to the
 5    cause[s] of action.” Sher, 911 F.2d at 1361 (citing Data Disc, Inc. v. Sys. Tech. Assocs.,
 6    Inc., 557 F.2d 1280, 1286 (9th Cir. 1977)). The relevant test for applying personal
 7    jurisdiction in the instant case will be the Ninth Circuit’s three-pronged test for determining
 8    whether a defendant meets the Supreme Court’s minimum contacts test for asserting
 9    specific jurisdiction.   Glob. Commodities Trading Grp., Inc. v. Beneficio de Arroz
10    Choloma, S.A., 972 F.3d 1101, 1107 (9th Cir. 2020). This test examines whether the (1)
11    defendant has purposefully (a) directed his activities towards the forum state or initiated a
12    transaction with the forum state or one of its residents or (b) availed himself of the
13    privileges and benefits of the forum state permitting him to benefit from the protections of
14    its laws; (2) cause of action arises out of the defendant’s activities related to the forum
15    state; and (3) assertion of jurisdiction is reasonable and comports with “fair play and
16    substantial justice.” See id.
17          In this case, Plaintiff argues that the CDP has sufficient minimum contacts with
18    California to allow the Court to assert personal jurisdiction over CDP and Mr. Frye. Mot.
19    at 6:20-23. A member of Plaintiff’s company, Vincent Espinoza, submitted a declaration
20    in support of Plaintiff’s Motion, attesting to the fact that (1) Mr. Frye said that he regularly
21    did business in California; (2) he met with Mr. Frye in person in Campo, California to
22    negotiate the terms of the sale of the goods; (3) Mr. Frye represented to Mr. Espinoza that
23    he had an employee in Riverside, California and the goods to be sold were stored in Santa
24    Maria, California; and (4) Mr. Frye refuses to provide Mr. Espinoza with an address at
25    which he may be served. Declaration of Vincent Espinoza, ECF No. 7-3 (“Espinoza
26    Decl.”) at 1-2, ¶ 3-7. As such, Plaintiff contends the Court may assert jurisdiction over
27    Defendants because (1) Defendants’ actions harmed Plaintiff, a California business, and
28    the effects of that harm are felt in California; (2) Mr. Frye traveled to California in 2019 to
                                                   -11-
                                                                                 3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.171 Page 12 of 17



 1    meet with Mr. Espinoza in person to negotiate the terms of the contract allegedly breached;
 2    (3) the goods at issue were stored in California; (4) Mr. Frye told Plaintiff he had an
 3    employee in Riverside, California; (5) the agreement called for the goods to be delivered
 4    in California; (6) Defendants represented to Plaintiff that they regularly engage in business
 5    in California; and (7) Mr. Frye is currently contracting to do a job for Plaintiff in
 6    Sacramento, California. Mot. at 7:22-8:19, 9:1-15 (citing Espinoza Decl. at ¶¶ 2-7).
 7           Plaintiff argues that these facts demonstrate that (1) Defendants have purposeful
 8    directed their activities towards the forum state, including by initiating a transaction with
 9    a resident of the forum state; (2) the cause of action arises of Defendants’ activities in
10    California; and (3) assertion of jurisdiction comports with fair play and substantial justice.
11    The agreement attached to the complaint confirms that if the contract is binding, the goods
12    were to be transferred in Santa Maria, California. See, e.g., Compl., ECF No. 1-3 at 3, § 4
13    (“On the Closing date the inventory, equipment, and fixtures to be transferred will be
14    located at Santa Maria, California, and will not be removed without the written consent of
15    the Buyer.”); see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 487 (1985) (holding
16    that because the defendant “established a substantial and continuing relationship with
17    Burger King’s Miami headquarters, received fair notice from the contract documents and
18    the course of dealing that he might be subject to suit in Florida, and . . . failed to demonstrate
19    how jurisdiction in that forum would otherwise be fundamentally unfair, . . . the District
20    Court’s exercise of jurisdiction . . . did not offend due process”). Further, that same
21    agreement, although not fully executed, was signed by Mr. Frye and includes a California
22    choice of law clause. See Compl., ECF No. 1-3 at 6, § 15(a). “In assessing personal
23    jurisdiction, the plaintiff ‘need only demonstrate facts that if true would support jurisdiction
24    over the defendant.’” Ameron v. Anvil Indus., Inc., 524 F.2d 1144, 1145 (9th Cir. 1975)
25    (quoting Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995)). The Court finds Plaintiff
26    has demonstrated sufficient facts that if true would support jurisdiction over Defendants.
27                  2.     Defendants Cannot be Served with Process by Other Means
28           Plaintiff has shown that efforts to serve Defendants by mail, at alternate addresses,
                                                    -12-
                                                                                   3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.172 Page 13 of 17



 1    and by service upon Defendants’ attorney have proven unsuccessful.
 2                        a.    Service by Mail
 3          Section 415.40 of the CCP, entitled “Service on Person Outside State,” addresses
 4    serving parties outside California and provides that “[a] summons may be served on a
 5    person outside this state in any manner provided by this article or by sending a copy of the
 6    summons and of the complaint to the person to be served by first-class mail, postage
 7    prepaid, requiring a return receipt.” CAL. CIV. PROC. CODE § 415.40. However, section
 8    417.20 of the CCP, falling under Article 5, covering “Proof of Service,” requires that where
 9    a summons is served by mail on a person outside of California pursuant to section 415.40,
10    a plaintiff must provide proof of service in the form of “evidence satisfactory to the court
11    establishing actual delivery to the person to be served, by a signed return receipt or other
12    evidence.” CAL. CIV. PROC. CODE § 417.20; see also Stamps v. Super. Crt., 14 Cal. App.
13    3d 108, 110 (1971) (holding that “[t]he trial court deemed erroneously that the service
14    described was adequate to comply with the law” where service of process “was sent by
15    airmail, return receipt requested, but the return receipt was returned bearing the notice
16    ‘unclaimed,’” and as a result, “there was no ‘signed receipt or other evidence’ of delivery”).
17          In this case, Mr. Heilbrun stated that he “searched the Arizona Secretary of State
18    business search portal” and located the relevant filing for CDP, which showed that Mr.
19    Frye was the registered agent for service of process, and the address for service was the
20    Registered Agent Address. Heilbrun Decl., ECF No. 7-1 at 1, ¶ 2. He also stated that he
21    verified the Registered Agent Address “via a commercially available company locator and
22    background check platform maintained by LexisNexus [sic].” Mot. at 4:19-21 (citing
23    Exhibit B).
24          Plaintiff has also attempted service by Notice of Acknowledgment and Receipt,
25    pursuant to CCP section 415.30(a); however, the “[m]ail was returned as ‘undeliverable.’”
26    Mot. at 5:6:10-12 (citing Heilbrun Decl. ¶ 4). Service by mail, pursuant to CCP section
27    415.50 was also attempted by sending the summons and complaint by certified mail,
28    returned receipt requested on March 30, 2020 to the Registered Agent Address, but the
                                                  -13-
                                                                                3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.173 Page 14 of 17



 1    mail was also returned as undeliverable. Mot. at 6:9-12 (citing Heilbrun Decl. ¶ 5); see
 2    also Exhibit K to Heilbrun Decl., ECF No. 7-4 at 72-76 (showing a proof of Service on
 3    CDP and attaching certified mail receipts to Mr. Frye and CDP at the Registered Agent
 4    Address).
 5          Thus, Plaintiff attempted service by both Notice and Acknowledgement of Receipt
 6    and certified mail, neither of which resulted in successful service.
 7                        b.    Service at Alternate Addresses
 8          On December 18, 2020, Mr. Buckner attempted to serve Defendants at another
 9    address, 454 N. Pinal Parkway, Florence, AZ 85132,4 and performed a stakeout at that
10    address, but the address was a vacant lot with no structured buildings nearby. Exhibit E to
11    Heilbrun Decl., ECF No. 7-4 at 15-16; see also Heilbrun Decl., ECF No. 7-1 at 2, ¶ 9.
12    “Plaintiff and Plaintiff’s counsel searched several commercially available and free
13    databases for both CDP and Chris Frye in order to find any additional address for either,
14    [but] these searches provided no additional information.” Mot. at 5:7-10 (citing Nannicola
15    Decl. ¶ 6; Heilbrun Decl. ¶ 2). Thus, Plaintiff made a reasonably diligent effort to locate
16    and attempt service of process at alternate addresses.
17                        c.    Service on Defendants’ Attorney
18          Mr. Heilbrun also states that he asked Defendants’ counsel, Karen A. O’Neil (“Ms.
19    O’Neil”) if she would accept service of process on behalf of her clients, but she informed
20    him that even though she represented Defendants, she was not authorized to accept service
21    of process on their behalf. Mot. at 6:15-18 (citing Heilbrun Decl., ECF No. 7-1 at 2, ¶ 6 at
22    Exhibit F). However, she requested a copy of the summons and complaint, which Mr.
23    Heilbrun provided. Id. She also asked that Plaintiff refrain from attempting the default of
24
25
      4
            Armand Nannicola, another member of Plaintiff’s company, stated that he obtained
      a business card with CDP’s address at 454 N. Pinal Parkway, Florence, AZ 85132.
26    Declaration of Armand Nannicola, ECF No. 7-2 at 1, ¶ 6; see also Mot. at 5:6-7. Also,
27    “Advanced Attorney Service, a registered process server hired by Plaintiff, performed a
      search of their own databases and discovered” that same address from CDP’s business
28    cards as also being associated with CDP. Mot. at 5:1-7 (citing Heilbrun Decl. ¶ 7).
                                                  -14-
                                                                              3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.174 Page 15 of 17



 1    Mr. Frye despite refusing to respond to the at least four requests by Plaintiff’s counsel to
 2    have her accept service of process on Mr. Frye’s behalf. Exhibit G to Heilbrun Decl., ECF
 3    No. 7-4 at 22, 24, 28, 35.
 4          In sum, Section 416.10 of the CCP, governing service of process on corporations
 5    allows service of process on four categories of individuals: (1) the designated agent
 6    for service of process; (2) “the president, chief executive officer, or . . . person authorized
 7    by the corporation to receive service of process,” (3) a cashier if the corporation is a bank,
 8    or (4) “[i]f authorized by any provision in . . . the Corporations Code,” the Secretary of
 9    State. CAL. CODE CIV. PROC. § 416.10. Plaintiff has shown an inability to serve the
10    individuals designated under the first two categories (i.e., a designated agent for service of
11    process or appropriate corporate officer). See id. Further, because CDP is not a bank, the
12    third category of individuals is inapplicable. As a result, Plaintiff may serve the summons
13    and complaint on CDP by delivering it to the Secretary of State if authorized by one of the
14    listed provisions of the Corporations Code.
15          In this case, the only provisions applicable to CDP, as a foreign corporation, are
16    sections 2110 and 2111 of the Corporations Code. Section 2111 of the Corporations Code
17    provides for service of process upon the Secretary of State:
                   If the agent designated for the service of process is a natural person
18
                   and cannot be found with due diligence at the address stated in the
19                 designation . . . and if no one of the officers or agents of the
20                 corporation specified in Section 2110 can be found after diligent
                   search and it is so shown by affidavit to the satisfaction of the court,
21                 then the court may make an order that service be made by personal
22                 delivery to the Secretary of State . . .
      CAL. CORP. CODE § 2111; see also ARIZ. R. CIV. P. 4.1(j)(1) (providing that “[i]f a domestic
23
      corporation does not have an officer or an agent within Arizona on whom process can be
24
      served, the corporation may be served by depositing two copies of the summons and the
25
      pleading being served with the Arizona Corporation Commission”).
26
      Additionally, the California Code of Civil Procedure also allows for service of process on
27
      a defendant outside the State of California “as prescribed by the law of the place where the
28
                                                    -15-
                                                                                3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.175 Page 16 of 17



 1    person is served.” CAL. CIV. PROC. CODE § 413.10(b). Under the Arizona Rules of Civil
 2    Procedure, “[i]f a domestic corporation does not have an officer or an agent within Arizona
 3    on whom process can be served, the corporation may be served by depositing two copies
 4    of the summons and the pleading being served with the Arizona Corporation Commission.”
 5    ARIZ. R. CIV. P. 4.1(j)(1).
 6          Although the Court finds that service on the California Secretary of State may be
 7    appropriate in this case, especially given Defendants have actual notice of this lawsuit, it
 8    also determines that given CDP never registered to do business in California, service on
 9    the Arizona Corporation Commission most comports with traditional notions of fair play
10    and substantial justice.
11          C.     Doe Defendants
12          As a final matter, Plaintiff has named Does 1 through 10 in this lawsuit. Unlike
13    California code pleading, the Federal Rules of Civil Procedure (“FRCP”) neither authorize
14    nor prohibit the use of fictitious parties; however, FRCP 10 does require a plaintiff to
15    include the names of all parties in his complaint. See Keavney v. Cty. of San Diego, No.
16    319CV01947AJBBGS, 2020 WL 4192286, at *4-5 (S.D. Cal. July 21, 2020) (Battaglia, J.)
17    (citing FED. R. CIV. P. 10(a)). Further, naming doe defendants implicates Rule 4 requiring
18    service of the complaint. Id. (noting that “it is effectively impossible for the United States
19    Marshal or deputy marshal to fulfill his or her duty to serve an unnamed
20    defendant”); Finefeuiaki v. Maui Cmty. Corr. Ctr. Staff & Affiliates, 2018 WL 3580764, at
21    *6 (D. Haw. July 25, 2018) (same). “A plaintiff may refer to unknown defendants as
22    Defendant John Doe 1, John Doe 2, John Doe 3, and so on, but he must allege specific facts
23    showing how each particular doe defendant violated his rights.” Keavney, 2020 WL
24    4192286 at *4-5. Where a plaintiff fails to link the alleged wrong or explain how any of
25    the unidentified parties he sued personally caused a violation of his rights, the court must
26    dismiss those individuals, especially when they have not been served. See, e.g., FED. R.
27    CIV. P. 4(m) (providing that “[i]f a defendant is not served within 90 days after the
28    complaint is filed, the court—on motion or on its own after notice to the plaintiff—must
                                                  -16-
                                                                                3:20-cv-00461-BEN-AHG
     Case 3:20-cv-00461-BEN-AHG Document 8 Filed 03/25/21 PageID.176 Page 17 of 17



 1    dismiss the action without prejudice against that defendant or order that service be made
 2    within a specified time.”); see also S.D. Cal. Civ. R. 41.1(a); Keavney, 2020 WL 4192286
 3    at *4-5 (dismissing the plaintiff’s first amended complaint).
 4          Even if the FRCP permitted doe defendant pleading, Plaintiff would still need to
 5    seek leave of court in order to substitute in the true names of those defendants. As such,
 6    the Court dismisses the doe defendants. Plaintiff may seek leave of court to file an
 7    amended complaint if and when that is necessary.
 8    V.    CONCLUSION
 9          For the above reasons, the Court GRANTS Plaintiff’s Motion. Plaintiff may affect
10    service or process on Defendant CDP by serving two copies of the summons and complaint
11    on the Arizona Corporation Commission. All doe defendants are dismissed from this case
12    without prejudice.
13            IT IS SO ORDERED.
14         DATED:    March 25, 2021
15                                                         HON. ROGER T. BENITEZ
                                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -17-
                                                                            3:20-cv-00461-BEN-AHG
